Case 8:20-cv-01175-VMC-JSS Document 1 Filed 05/21/20 Page 1 of 6 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

  [ON REMOVAL FROM THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT,
        IN AND FOR POLK COUNTY, FLORIDA, CASE NO. 2020-CA-001329]

                           Civil Action No.:_____________________

 ANGELO PETINGA,

         Plaintiff,

 vs.

 AXIOS INDUSTRIAL MAINTENANCE
 CONTRACTORS, INC. d/b/a AXIOS
 INDUSTRIAL GROUP,

       Defendant.
 _____________________________________/

       DEFENDANT AXIOS INDUSTRIAL MAINTENANCE CONTRACTORS, INC.
            D/B/A AXIOS INDUSTRIAL GROUP’S NOTICE OF REMOVAL

         Defendant Axios Industrial Maintenance Contractors, Inc. d/b/a Axios Industrial

 Group (“Axios”), pursuant to 28 U.S.C. § 1331, removes this action from the Circuit Court of

 the Tenth Judicial Circuit, in and for Polk County, Florida to the United States District Court

 for the Middle District of Florida, Tampa Division. Removal is authorized by 28 U.S.C.

 § 1331, 1441, and 1446. The procedural requirements for removal have been satisfied.

                               THE STATE COURT ACTION

         1.      Plaintiff Angelo Petinga (“Plaintiff”) sued Axios on or about April 10, 2020 in

 the Circuit Court of the Tenth Judicial Circuit, in and for Polk County, Florida. This action is

 identified in the Circuit Court of Polk County as Angelo Petinga v. Axios Industrial

 Maintenance Contractors, Inc. d/b/a Axios Industrial Group, Case No. 2020-CA-001329 (the
Case 8:20-cv-01175-VMC-JSS Document 1 Filed 05/21/20 Page 2 of 6 PageID 2




 “State Court Action”). Attached hereto as Exhibits 1-1, 1-2, and 1-3 are true and correct

 copies of the state court filings with which Axios has been served, consisting of the: (1)

 complaint and demand for jury trial; (2) state court docket sheet; and (3) all remaining state

 court documents, including the civil cover sheet, summons, verified return of service, and

 notice of appearance by Dale Evans on behalf of Axios.

         2.         Axios was first served with the Summons and Complaint on April 24, 2020.

 (Ex. 1-3, p. 4.)

         3.         Axios is the only defendant in the State Court Action. (See Ex. 1-1, p. 1.)

         4.         In the State Court Action, Plaintiff alleges that Axios committed violations of

 the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”). (Ex. 1-1, pp. 2-3.) In

 particular, Plaintiff alleges that Axios did not pay him at the applicable overtime rate for

 hours he allegedly worked over 40 in a workweek. (Ex. 1-1, p. 3.)

         5.         Plaintiff also alleges in the State Court Action that Axios failed to pay him for

 hours he allegedly worked before beginning his regular shift, in violation of Chapter 448 of

 the Florida Statutes. (Ex. 1-1, pp. 3-4.)

         6.         Finally, Plaintiff alleges that he was discharged from his employment in

 violation of Florida’s Private Whistleblower Act, Fla. Stat. § 448.102. (Ex. 1-1, pp. 4-5.)

 Plaintiff bases this claim on his alleged “objecti[on] to practices and activities that violate

 applicable laws, rules, and regulations, including, but not limited to, multiple violations of

 the Occupational Safety and Health Act of 1970.” (Ex. 1-1, p. 4.)




                                                    2
Case 8:20-cv-01175-VMC-JSS Document 1 Filed 05/21/20 Page 3 of 6 PageID 3




                                JURISDICTION AND VENUE

         I.      Removal is Proper Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

         7.      “By design, § 1446(a) tracks the general pleading requirement stated in Rule

 8(a) of the Federal Rules of Civil Procedure” for a “short and plain statement of the grounds

 for removal.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014).

 As such, a defendant’s notice of removal need only include a plausible allegation that the

 federal forum has original jurisdiction over one of the claims the plaintiff makes. See id.

 (applying the “short and plain statement” standard to removal based on diversity jurisdiction

 for class actions).

         8.      “The district courts shall have original jurisdiction of all civil actions arising

 under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

         9.      In addition to claims based directly on federal causes of action, the federal

 courts also have original jurisdiction over “state-law claims that implicate significant federal

 issues.” See Grable & Sons Metal Prods., Inc. v. Darue Engr’g & Mfg., 545 U.S. 308, 312

 (2005) (citing Hopkins v. Walker, 244 U.S. 486, 490-91 (1917)).

         10.     Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

 which the district courts of the United States have original jurisdiction may be removed by

 the defendant . . . to the district court of the United States for the district and division

 embracing the place where such action is pending.”

         11.     Because Plaintiff seeks relief pursuant to the FLSA, which constitutes a law of

 the United States, removal of the State Court Action is proper pursuant to 28 U.S.C. §§ 1331

 and 1441(a).



                                                 3
Case 8:20-cv-01175-VMC-JSS Document 1 Filed 05/21/20 Page 4 of 6 PageID 4




        12.     Likewise, Plaintiff’s claim under the Florida Private Whistleblower Act is

 dependent upon whether Axios committed actual violations of the Occupational Safety and

 Health Act of 1970 (the “OSH Act”). See, e.g., Graddy v. Wal-Mart Stores East, LP, 237 F.

 Supp. 3d 1223, 1227-28 (M.D. Fla. 2017) (predicting that the Florida Supreme Court would

 require an actual violation of law for protection under the Florida Private Whistleblower

 Act). The determination of whether any violation of the OSH Act implicates significant

 federal issues that confer this Court with original jurisdiction pursuant to 28 U.S.C. §§ 1331

 and 1441(a).

        13.     Venue before this Court is proper under 28 U.S.C. §§ 1331 and 1441(a)

 because the Middle District of Florida, Tampa Division, embraces the Circuit Court of the

 Tenth Judicial Circuit, in and for Polk County, Florida, where the State Court Action was

 originally commenced.

        II.     Axios has Complied with the Procedural Requirements for Removal.

        14.     Axios filed this Notice within 30 days of the date Axios received a copy of the

 Complaint, through service or otherwise. Removal is therefore timely in accordance with 28

 U.S.C. § 1446(b).

        15.     In addition, Axios has attached a copy of its Rule 7.1 Disclosure Statement as

 Exhibit 1-5 and will file the Rule 7.1 Disclosure Statement as a separate document once a

 case number is assigned to this lawsuit.

        16.     Pursuant to 28 U.S.C. § 1446(d), Axios will promptly provide written notice

 of the filing of this notice. A copy of this notice will be filed with the Clerk of the Circuit

 Court of Polk County as required by 28 U.S.C. § 1446(d) and served on Plaintiff’s counsel.



                                               4
Case 8:20-cv-01175-VMC-JSS Document 1 Filed 05/21/20 Page 5 of 6 PageID 5




        17.     Under 28 U.S.C. § 1446(a), the following constitute all the process, pleadings,

 and orders received by Axios in the State Court Action: (1) complaint and demand for jury

 trial; (2) state court docket sheet; and (3) all remaining state court documents, including the

 civil cover sheet, summons, verified return of service, and notice of appearance by Dale

 Evans on behalf of Axios. (See Exs. 1-1, 1-2, and 1-3.)

        18.     If any questions arise as to the adequacy or propriety of the removal of the

 State Court Action, Axios requests the opportunity to supplement this notice with evidence

 and/or to brief any disputed issues and present oral argument in support of this removal.

        19.     Axios reserves all objections it may have to service, personal jurisdiction, or

 any other defenses or objections it may have to the Complaint or State Court Action.

        20.     Axios intends no admission of fact, law, or liability by this notice.

        For the reasons set forth above, Defendant Axios Industrial Maintenance Contractors,

 Inc. d/b/a Axios Industrial Group removes this case from the Circuit Court of the Tenth

 Judicial District, in and for Polk County, Florida to the United States District Court for the

 Middle District of Florida, Tampa Division.




                                                5
Case 8:20-cv-01175-VMC-JSS Document 1 Filed 05/21/20 Page 6 of 6 PageID 6




 Dated: May 21, 2020                                  Respectfully submitted,

                                                      /s/ Dale A. Evans Jr.
                                                      Dale A. Evans Jr.
                                                      Florida Bar No. 98496
                                                      LOCKE LORD LLP
                                                      777 South Flagler Drive
                                                      East Tower, Suite 215
                                                      West Palm Beach, FL 33401
                                                      Telephone: (561) 833-7700
                                                      Facsimile: (561) 655-8719
                                                      dale.evans@lockelord.com

                                                      Counsel for Defendant Axios Industrial
                                                      Maintenance Contractors, Inc. d/b/a
                                                      Axios Industrial Group

                               CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2020, I presented the foregoing Notice of Removal to

 the Clerk of Court for filing and uploading to the CM/ECF system. I further certify that I will

 serve a copy of the foregoing via electronic mail and U.S. Mail to:

 Hunter A. Higdon, Esq.
 Wolfgang M. Florin, Esq.
 Christopher D. Gray, Esq.
 Florin Gray Bouzas Owens, LLC
 16524 Pointe Village Drive, Ste. 100
 Lutz, FL 33558
 hhigdon@fgbolaw.com
 daniela@fgbolaw.com
 e-filing@fgbolaw.com
 wolfgang@fgbolaw.com
 chris@fgbolaw.com

 Counsel for Plaintiff Angelo Petinga

                                                      /s/ Dale A. Evans Jr.
                                                      Dale A. Evans Jr.
                                                      Florida Bar No.: 98496

 82924463




                                               6
